UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-2002



MICHAEL TSIGE,

                                                        Petitioner,

          versus


U. S. IMMIGRATION & NATURALIZATION SERVICE;
JOHN ASHCROFT, United States Attorney General,

                                                        Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-377-318)


Submitted:   March 18, 2003                  Decided:   May 5, 2003


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rev. Uduak J. Ubom, UBOM, WHITE, & ROBERTS, Washington, D.C., for
Petitioner. Robert D. McCallum, Jr., Assistant Attorney General,
Anh-Thu Mai, Mary Jane Candaux, Office of Immigration Litigation,
Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Michael Tsige, a native and citizen of Ethiopia, seeks review

of the decision of the Board of Immigration Appeals (“Board”)

denying his application for asylum and withholding of deportation.

We have reviewed the administrative record, the Board’s order and

the IJ’s decision and find substantial evidence supports the

Board’s conclusion that Tsige failed to establish a well-founded

fear     of   persecution    necessary     to   qualify    for   relief   from

deportation.      See 8 C.F.R. § 208.13(b) (2002).          We conclude the

record    supports   the    Board’s   conclusion    that   Tsige    failed   to

establish his eligibility for asylum.

       The standard for receiving withholding of deportation is “more

stringent than that for asylum eligibility.” Chen v. INS, 195 F.3d

198, 205 (4th Cir. 1999).             An applicant for withholding must

demonstrate a clear probability of persecution.              INS v. Cardoza-

Fonseca, 480 U.S. 421, 430 (1987).               As Tsige has failed to

establish refugee status, he cannot satisfy the higher standard for

withholding of deportation.

       We accordingly deny the petition for review.              We deny the

motion to file an addendum with additional documents.              We dispense

with oral argument because the facts and legal arguments are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                             PETITION DENIED


                                       2